Case 1:19-CV-00638-NLH-KI\/|W Document 4 Filed 02/12/19 Page 1 of 12 Page|D: 58

LAW OFFICE
PARKER McCAY P.A.

PARKER McCAY P.A.

9000 Midlantic Drive, Suite 300
P.O. BoX 5054

Mount Laurel, New Jersey 08054
(856) 596-8900
fcavallo@parkermccay.com
Attorneys for Defendant

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

CATHERINE GRESKO and JOSPEH
GRESKO, individually and on behalf of
their minor child J.G.,

Plaintiffs,
CIVIL ACTION: l:l9-cv-OO638
v.
CIVIL ACTION
PEMBERTON TOWNSHIP BOARD OF
EDUCATION,

Defendants.

 

 

 

Defendants Pemberton ToWnship Board of Education (hereinafter “District”), With
administrative offices located at One Egbert Street, Pemberton, New Jersey 08068, by Way
of Answer to the above captioned Complaint, state:

l. The District is Without sufficient information to form a belief as to the truth or
veracity of the allegations set forth in paragraph one. Plaintiffs are left to their
proofs.

2. The District neither admits nor denies the allegations set forth in paragraph tWo,
as Plaintiffs make conclusions of law Which require no response.

3. The District neither admits nor denies the allegations set forth in paragraph three,

as Plaintiffs make conclusions of law which require no response.

4821~9765-6456, v. 1

 

Case 1:19-CV-00638-NLH-KI\/|W Document 4 Filed 02/12/19 Page 2 of 12 Page|D: 59

LAW OFFICE
PARKER McCAY I’.A.

 

l().

ll.

The District neither admits nor denies the allegations set forth in paragraph four,
as Plaintiffs make conclusions of law Which require no response

The District denies the allegations set forth in paragraph five as stated. By Way
of further response, Plaintiffs are not “prevailing parties.”

The District denies the allegations set forth in paragraph six as stated. By Way of
further response, Plaintiffs are not entitled to reimbursement for attorney’s fees
and costs incurred litigating the Within fee petition.

The District neither admits nor denies the allegations set forth in paragraph
seven, as Plaintiffs make conclusions of law Which require no response

The District neither admits nor denies the allegations set forth in paragraph eight,
as Plaintiffs make conclusions of law Which require no response

The District admits that J.G.’s date of birth is 1/21/2015. The District also
admits that J.G. is a child With a disability eligible for special education and
related services. By Way of further response, the District neither admits nor
denies the remaining allegations set forth in paragraph nine, as Plaintiffs make
conclusions of law Which require no response

The District is Without sufficient information to form a belief as to the truth or
veracity of the allegations set forth in paragraph ten. Plaintiffs are left to their
proofs.

The District admits that Pemberton ToWnship Board of Education is a local
education agency With its principal place of business located at One Egbert
Street, Pemberton, NeW Jersey 08068. The District also admits that it receives

federal funding The District denies that it is an arm of the New Jersey

4821-9765~6456, v. 1

 

Case 1:19-CV-00638-NLH-KI\/|W Document 4 Filed 02/12/19 Page 3 of 12 Page|D: 60

LAW OFFICE
PARKER McCAY P.A.

 

12.

13.

l4.

15.

l6.

l7.

18.

l9.

Department of Education. By Way of further response, the District neither
admits nor denies the remainder of the allegations set forth in paragraph ll, as
Plaintiffs make conclusions of law Which require no response

The District neither admits nor denies the allegations set forth in paragraph 12,
as Plaintiffs make conclusions of law Which require no response

The District denies that it is an arm of the Government of the State of NeW
Jersey. By Way of further response, the District neither admits nor denies the
allegations set forth in paragraph 13, as Plaintiffs make conclusions of law Which
require no response

The District neither admits nor denies the allegations set forth in paragraph 14,
as Plaintiffs make conclusion of law Which require no response

The District is Without sufficient information to form a belief as to the truth or
veracity of the allegations set forth in paragraph 15. Plaintiffs are left to their
proofs.

The District is Without sufficient information to form a belief as to the truth or
veracity of the allegations set forth in paragraph 16. Plaintiffs are left to their
proofs.

The District admits the allegations set forth in paragraph 17.

The District denies the allegations set forth in paragraph 18 as stated.

The District admits the allegations set forth in paragraph nineteen that on April
23, 2018, the case Was converted to a Due Process Complaint and transmitted to
the New Jersey Office of Administrative LaW. The District also admits that upon

transmittal, the case Was captioned C.G. o/b/o J.G. v. Pemberton Twp. Board of

4821-9765-6456, v. 1

 

Case 1:19-CV-00638-NLH-KI\/|W Document 4 Filed 02/12/19 Page 4 of 12 Page|D: 61

Education, OAL Dkt. No. EDS 06509-18. The remaining allegations set forth in
paragraph 19 are denied as stated.

20. The District is Without sufficient information to form a belief as to the truth or
veracity of the allegations set forth in paragraph 20. Plaintiffs are left to their
proofs.

21. The District is Without sufficient information to form a belief as to the truth or
veracity of the allegations set forth in paragraph 21. Plaintiffs are left to their
proofs.

22. The District admits the allegations set forth in paragraph 22.

23. The District is without sufficient information to form a belief as to the truth or
veracity of the allegations set forth in paragraph 23. Plaintiffs are left to their
proofs.

24. The District admits that on May 24, 2018, the parties and counsel appeared
before ALJ Buono for a settlement conference The District also admits that the
matter Was assigned to Hon. Sarah G. CroWley, ALJ. The remaining allegations
set forth in paragraph 24 are denied as stated.

25. The District admits that hearing dates Were scheduled for September 17-19 and
24, 2018 before Judge CroWley. The remaining allegations set forth in paragraph
25 are denied as stated.

26. The District denies the allegations set forth in paragraph 26 as stated.

::§K¢§§§§CM P-A_ 27. The District admits the allegation that Judge CroWley converted the September

17, 2018 hearing date to an in-person settlement conference The remaining

allegations set forth in paragraph 27 are denied as stated.

 

4821-9765-6456, v. 1

 

Case 1:19-CV-OO638-NLH-KI\/|W Document 4 Filed 02/12/19 Page 5 of 12 Page|D: 62

28. The District is Without sufficient information to form a belief as to the truth or
veracity of the allegations set forth in paragraph 28. Plaintiffs are left to their
proofs.

29. The District admits that on September 17, 2018, the parties appeared for the
settlement conference before Judge CroWley. With respect to the remaining
allegations set forth in paragraph 29, they are denied as stated.

30. The allegations set forth in paragraph 30 are denied. By Way of further response,
Plaintiffs’ counsel’s unilateral and improper actions in submitting an un-
executed settlement agreement that he drafted, Whose terms had not been agreed
upon by all parties, to Judge CroWley for approval created additional legal Work
for all parties.

31. The District denies the allegation that substantial negotiations ensued. The
District admits the allegation that the parties entered into a Settlement
Agreement and Release signed by Plaintiffs on October 1, 20187 and Pemberton
Township Board of Education on 0ctober 3, 2018.

32. The District admits the allegations set forth in paragraph thirty-two.

33. The District denies the allegations set forth in paragraph 33.

34. The District denies the allegations set forth in paragraph 34 as stated.

35. The District is Without sufficient information to form a belief as to the truth or
veracity of the allegations set forth in paragraph thirty-five Plaintiffs are left to

m their pro°fS~

36. The District denies the allegations set forth in paragraph thirty-six.

37. The,District denies the allegations set forth in paragraph thirty-seven.

 

4821-9765-6456, v. 1

 

Case 1:19-CV-OO638-NLH-KI\/|W Document 4 Filed 02/12/19 Page 6 of 12 Page|D: 63

LAW OFFICE
PARKER McCAY P.A.

 

38. The District denies the allegations set forth in paragraph thirty-seven. By way of
further response, the legal relationship between Plaintiffs and Defendant did not
change by way of settlement of the DP case, as Plaintiffs ultimately accepted the
offer Defendants had made prior to litigation commencing and prior to Plaintiffs’

counsel’s involvement in the case.

4821-9765-6456, v. 1

 

Case 1:19-CV-OO638-NLH-KI\/|W Document 4 Filed 02/12/19 Page 7 of 12 Page|D: 64

COUNTERSTATEMENT OF FACTS

l. On March 14, 2018 an IEP revision meeting was held wherein the District proposed
speech sessions for J.G. three times a week. Plaintiff declined and filed a
“mediation only” due process petition.

2. Plaintiffs due process petition requested speech four times per week,

3. On March 23, 2018, the Assistant Director of Special Services spoke with Plaintiff
on the phone and agreed to provide speech four times per week for not only the
present school year, but the following school year as well.

4. On March 24, 2018, the Assistant Director of Special Services wrote Plaintiff an
email wherein she included details from the conversation they had the day before,
including the offer to provide speech four times per week for not only the present
school year, but the following school year as well.

5. The District held an IEP meeting on April 16, 2018, and Plaintiff was in attendance

6. The IEP presented at the April 16, 2018 meeting reflected that speech would be
provided four times per week.

7. Plaintiff refused to sign the IEP.

8. The Parties mediated the matter, and Plaintiff continued to refuse to accept the
District’s offer of speech four times per week, which is what Plaintiff sought in her
petition.

9. Plaintiff s “mediation only” petition was converted to a due process petition.

10. The District continued to discuss the language in the IEP with Plaintiff regarding the
offer of speech sessions four times a week, as well as other concerns of Plaintiffs,
including agreeing to conduct an Augmentative and Alternative Communication
evaluation.

l 1. The matter was transmitted to the New Jersey Office of Administrative Law on May
5, 2018.

12. Plaintiff s counsel was retained by Plaintiff and entered an appearance on May 9,
LAW OFFICE 201 8 ~

PARKER McCAY P.A.
13. Thereafter, Plaintiff’ s counsel amended the Petition.

14. Counsel for Defendant attempted to settle the matter with Plaintiffs counsel to no
avail, so the parties prepared for trial.

 

4821-9765-6456, V. 1

 

Case 1:19-CV-OO638-NLH-KI\/|W Document 4 Filed 02/12/19 Page 8 of 12 Page|D: 65

LAW OFFICE
PARKER McCAY P.A.

 

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

The parties appeared for trial on September 17, 2019, and the matter settled prior to
trial commencing

Specifically, the Plaintiff finally accepted Defendant’s offer of speech four times per
week, which was offered to Plaintiff prior to Plaintiff obtaining counsel and even
prior to mediation in this matter. Thus, the relationship between the parties did not
change

The parties put the relevant terms of the agreement on the record.

Thereafter, counsel for Plaintiff drafted an initial version of the settlement
agreement and sent it to Defendant’s counsel to review, while simultaneously
sending it to Hon. Sarah G. Crowley.

ln error, Judge Crowley entered an order accepting the unsigned settlement
agreement that Defendants had not had a chance to review and agree to.

Defendants had several issues with Plaintiffs version of the draft agreement, as it
contained terms that had not been agreed upon in person, nor put on the record.

Despite Plaintiffs counsel’s attempts to allow the error to go unnoticed by the
courts, Defendant’s counsel contacted the court to advise them of the error, and tried
to rectify the problem created by Plaintiff’ s counsel.

At an in-person conference with Hon. Sarah G. Crowley, Plaintiffs counsel
attempted to argue that certain provisions to which Defendant’s counsel objected
had been agreed upon on the record.

Judge Crowley listened back to the record from September 17, 2019 and then
informed Plaintiffs counsel and Defendant’s counsel in writing that Plaintiff’ s
counsel was mistaken, and the provisions he insisted be included in the agreement
were, in fact, not agreed upon.

Counsel then worked on mutually-agreed upon language for the settlement
agreement, both parties signed, and the fully-executed agreement was accepted by
Judge Crowley.

4821-9765-6456, v. 1

 

Case 1:19-CV-OO638-NLH-KI\/|W Document 4 Filed 02/12/19 Page 9 of 12 Page|D: 66

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
Plaintiff has failed to state a claim upon which relief can be granted
SECOND AFFIRMATIVE DEFENSE
Plaintiff s claims are barred, in whole or in part, by the applicable statute of limitations
or other limitation of actions
THIRD AFFIRMATIVE DEFENSE
Plaintiff s claims are barred, in whole or in part, by the doctrines of laches, waiver,
estoppel, and/or unclean hands
FOURTH AFFIRMATIVE DEFENSE
Defendants were not negligent and/ or have not breached any duty owed to Plaintiff.
FIFTH AFFIRMATIVE DEFENSE
The incident(s) complained of were the result of the acts or omissions of third parties
over whom Defendants had no control or no duty to control.
SIXTH AFFIRMATIVE DEFENSE
The alleged incident(s) and/or damages were caused by conditions over which
Defendants had no control.
SEVENTH AFFIRMATIVE DEFENSE
Plaintiff s claims must be dismissed, in whole or in part, because Plaintiff failed to
pursue her grievances through the appropriate channels provided by the school district’s

LAW oi=FlcE policies and procedures.
PARKER McCAY P.A.

 

4821-9765-6456, V. 1

 

Case 1:19-CV-OO638-NLH-KI\/|W Document 4 Filed 02/12/19 Page 10 of 12 Page|D: 67

EIGHTH AFFIRMATIVE DEFENSE

Plaintiff’s claims must be dismissed, in whole or in part, because Plaintiff has failed to

exhaust available administrative remedies
NINTH AFFIRMATIVE DEFENSE

Plaintiffs claims must be dismissed, in whole or in part, because Plaintiff lacks federal

jurisdiction for such claims.
TENTH SEPARATE DEFENSE

Plaintiffs Complaint is barred, in whole or in part, for failure to provide timely notice
of claim pursuant to Title 59, Chapter 8 of the New Jersey Statutes, under MA_ 59:8-1 to -
1 1.

ELEVENTH SEPARATE DEFENSE

Plaintiff’s claims must be dismissed, in whole or in part, because Plaintiff cannot
maintain an action for punitive or exemplary damages against a public entity or public
employee pursuant to the provisions of M 59:9-2.

TWELVTH AFFIRMATIVE DEFENSE

Defendants deny that they, or anyone in their stead, violated any duties or created

any conditions which were the proximate cause of the damages sustained by the plaintiff
THIRTEENTH AFFIRMATIVE DEFENSE

Defendants plead the rights, immunities, and limitations afforded to them by the
laws and statutes of the State of New Jersey and the United States of America.
§:§K <;1§1“€:€“ P_Al FOURTEENTH AFFIRMATIVE DEFENSE

Answering Defendants acted, at all times relevant hereto, in accordance with the

laws of the State ofNew Jersey and the United States of America.

10

 

4821-9765-6456, v. 1

 

Case 1:19-CV-OO638-NLH-KI\/|W Document 4 Filed 02/12/19 Page 11 of 12 Page|D: 68

FIFTEENTH AFFIRMATIVE DEFENSE
Answering defendants took no action at any time to deprive the Plaintiff of any
federal, constitutional or statutory right of law.
SIXTEENTH AFFIRMATIVE DEFENSE
No change in Plaintiff’s legal relationship with Defendant occurred by way of
settlement
ADDITIONAL AFFIRMATIVE DEFENSES
Defendants reserve the right to assert or interpose such other separate or affirmative

defenses as continuing investigation and discovery may indicate

WHEREFORE, Defendant demands that an Order be entered in their favor and
against Plaintiffs for the following relief;
A. Dismissing with prejudice Plaintiffs’ Complaint in its entirety;
B. Awarding Defendant reasonable attorneys’ fees, litigation
expenses and costs of suit; and
C. Granting Defendant such further relief as the Court deems
equitable and just.
Respectfully submitted,
PARKER McCAY P.A.
Attorneys for Defendant,
Pemberton Township

Board of Education

LAW OFFICE
PARKER M CAY P.A. . .
° By: /s/ Vlctorza S. Beck

VICTORIA S. BECK

Dated: February 12, 2019

ll

 

4821-9765-6456, v. 1

 

Case 1:19-CV-OO638-NLH-KI\/|W Document 4 Filed 02/12/19 Page 12 of 12 Page|D: 69

MLC_@_QN
Pursuant to Rule 415-1, Defendant, through their counsel, certify that the matter in
controversy is not the subject of any action pending in any court, arbitration or
administrative proceeding
DESIGNATION OF TRIAL COUNSEL
Victoria S. Beck of the law firm of Parker McCay, P.A., are hereby designated as

trial counsel.

Respectfully submitted,
PARKER McCAY P.A.

Attorneys for Defendant,
Pemberton Township Board of Education

By: /s/ Victoria S. Beck
VICTORIA S. BECK

Dated: February 12, 2019

I, Samantha Constantine, being of full age, hereby certify that:

l am employed by Parker McCay P.A., attorneys for the Defendant in this matter,
and, on February 12, 2019, l caused the within Answer and Affirmative Defenses to be e-
filed with this Court.

By: /s/ Samantha Consmntine
SAMANTHA CONSTANTINE

 

LAW OFFICE
PARKER McCAY P.A.

12

 

4821-9765-6456, v, 1

 

